Citation Nr: 1436493	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  08-10 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for alcohol abuse, to include as secondary to posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for cirrhosis of the liver.

5.  Entitlement to an initial disability rating in excess of 70 percent for PTSD.

6.  Entitlement to an initial compensable rating for right ear hearing loss.

7.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.  

REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, July 2011, and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The April 2009 rating decision granted service connection right ear hearing loss and bilateral tinnitus.  A noncompensable rating was assigned for right ear hearing loss and a 10 percent rating was assigned for tinnitus.  The July 2011 rating decision granted a 70 percent rating for PTSD following a Board decision, and the January 2013 rating decision denied service connection for the claimed heart disease, hypertension, alcohol abuse, and cirrhosis.  

As noted in the Board's June 2011 remand, it liberally reviewed the record and found that a sympathetic review of the record shows that the Veteran's increased rating claim for tinnitus is on appeal.   

The Veteran testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge in November 2010 from Huntington, West Virginia; a transcript of that hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for heart disease, hypertension, alcohol abuse, and cirrhosis of the liver, as well as the increased rating claim for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss disability is manifested by no more than level IV hearing impairment at any time during the appeal period.  

2.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  An initial compensable disability rating prior for right ear hearing loss is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2013).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155; (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2013); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in February 2009 and June 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The February 2009 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Although the transcript does not indicate in the opening that tinnitus was an issue before the Board, the Veteran did specifically address contentions as to the tinnitus issue during the hearing; accordingly, the Board finds that a remand is not necessary in this case in order to afford the Veteran a hearing for his tinnitus issue on appeal.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination most recently in September 2012.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination report also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the September 2012 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the September 2012 VA examination and report; the association of  outstanding treatment records; and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

I. Hearing Loss

The Veteran contends that his right ear hearing loss warrants a compensable rating.  

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  Scores are simply matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or Table VIA in determining the appropriate numeric designation when there are exceptional patterns of hearing impairment.  The regulation is applicable where testing shows that the veteran had puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 38 C.F.R. § 4.86.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

As a general rule, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation for hearing impairment, the non-service connected ear is assigned a Roman numeral designation of I for hearing impairment.  38 C.F.R. § 4.85(f) (2013).  If, however, hearing impairment in the service-connected ear is itself compensable to a degree of 10 percent or more, and the nonservice-connected ear otherwise meets VA's definition of impaired hearing set forth in 38 C.F.R. § 3.385, then the evaluation of the Veteran's hearing impairment proceeds as if both ears were service-connected.  38 C.F.R. § 3.383(a)(3) (2013).

By way of background, the RO granted service connection for right ear hearing loss in an April 2009 rating decision.  It assigned a noncompensable rating, effective December 1, 2008.  The Veteran appealed the initial rating assigned.  

Following his claim for service connection, the Veteran underwent a VA audiological examination (fee basis) in March 2009, and puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
50
75
85
56
LEFT
15
35
55
60
41

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 92 percent in the left.  The Veteran reported that he has difficulty hearing the T.V. and his wife's voice.  He reported that his hearing aids were not helpful.  The examiner diagnosed moderate to profound sensorineural hearing loss in the right ear related to his military service.  

In September 2012, the Veteran underwent another VA audiological examination, and puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
60
80
90
60
LEFT
10
50
60
65
46

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 90 percent in the left.  The examiner indicated that the Veteran's right ear hearing loss impacts him inasmuch as it is not better with his hearing aids and has to ask people to repeat themselves a lot.  The examiner found that the Veteran's hearing loss and tinnitus would not preclude him from employment, but an environment with reduced background noise and hearing aid use would be beneficial.  

During the appeal period, it does not appear that the Veteran sought regular treatment for his hearing and tinnitus-related complaints.  VA treatment records show issuance of hearing aids in the early-2000s.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected right ear hearing loss.  

First, the Board notes that § 3.383(a)(3), which provides for the treatment of both ears together as if each were service-connected, is inapplicable in this case.  Although the left ear meets VA's definition of hearing loss disability under § 3.385, hearing loss in the service-connected right ear is not compensable to a degree of 10 percent or greater.  Thus, the calculation of disability as if both ears were service connected is not warranted in this case.

Using the audiological testing results from the March 2009 and September 2012 examinations, the Veteran had a puretone threshold average was at its worst to 60 in the right ear.  Again, the Veteran's speech discrimination score was at its worst 76 percent in the left ear.  This result in a numeric designation of IV in left ear.  The numeric designation of I (for the nonservice-connected right ear) converges with the numeric designation of IV at a point that indicates noncompensable percent rating.  As such, the Veteran's left ear hearing loss disability warrants a noncompensable rating based upon the findings of these audiological examination.  

The Board has considered the application of 38 C.F.R. § 4.86 (2013) [exceptional patterns of hearing impairment].  However, the Veteran's right ear hearing loss disability does not meet the criteria under that section.  More specifically, none of the Veteran's hearing tests of his right ear show a result of 30 dB or less at 1000 Hz, and none of them show a result of 70 dB or more at 2000 Hz, as would be required for application of Table IVA under 38 C.F.R. § 4.86(b).  In any event, as discussed above, pursuant to the provisions of § 4.85(f), the non-service-connected left ear is assigned a Roman numeral designation of hearing impairment of I for the purposes of determining the rating for hearing impairment.  Further, the Veteran does not meet the criteria for 38 C.F.R. § 4.86(a), as the audiological examinations of record does not show that each of the four specified frequencies are 55 dB or more.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination, and here the Veteran has not presented any evidence that the examination was defective or that there was any prejudice caused by any deficiency in the examination.  Indeed, the Veteran did not report to the examiners that he had limitation due to his right ear hearing loss other than difficulty hearing others.

The Board has considered the statements made by the Veteran and his spouse regarding his hearing loss and his in-service noise exposure.  The schedular criteria, however, are specific, and the Veteran's right ear hearing loss is simply not of such severity to warrant a compensable rating based on audiological testing results of record.  See Lendenmann, 3 Vet. App. at 349.  Therefore, the Veteran's claim for a compensable rating for right ear hearing is denied.

II. Tinnitus 

The Veteran's tinnitus is currently assigned a 10 percent rating, effective December 1, 2008.  The Veteran is seeking a higher rating under Diagnostic Code 6260.   

Effective on June 13, 2003, Diagnostic Code 6260 for tinnitus was revised to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2) (2013); 68 Fed. Reg. 25822 (June 2003). See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  This, however, does not amount to a liberalizing change, but rather a clarification of existing law. 

In the case currently on appeal, the RO assigned the Veteran a 10 percent rating for his service-connected tinnitus.  The effective date of the award of 10 percent for tinnitus is after the date of the June 13, 2003, amendment to the rating code.  Thus, a 10 percent rating is clearly the maximum rating assignable for the Veteran's bilateral tinnitus.  An increased schedular rating or staged ratings are not available. 

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected tinnitus and right ear hearing loss inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right ear hearing loss and tinnitus with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily high-pitched ringing in the ears, loud crickets, difficulty sleeping, difficulty hearing his wife's voice, difficulty hearing the T.V., and inadequate improvement with his hearing aids.  The current noncompensable rating for right ear hearing loss under Diagnostic Code 6100, and 10 percent rating under Diagnostic Code 6260 for his bilateral tinnitus.  are specific for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disabilities on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that the Veteran has not contended that he is unemployable solely due to his service-connected right ear hearing loss or tinnitus.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected right ear hearing loss and tinnitus have a profound effect on his ability to work in and of themselves.  Moreover, the Veteran has specifically contended that his PTSD causes his unemployability-not his hearing problems.  Finally, entitlement to a TDIU was specifically denied in an April 2014 rating decision.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

An initial compensable disability rating for right ear hearing loss is denied.

An initial disability rating in excess of 10 percent for bilateral tinnitus is denied.

REMAND

In a July 2011 rating decision, the RO effectuated the Board's June 2011 decision increasing the Veteran's PTSD rating to 70 percent disabling, effective March 28, 2005.  In April 2012, the Veteran's representative submitted a letter to VA indicating that his office sent a letter in September 2011 disagreeing with the 70 percent rating assigned.  The Board finds that the April 2012 letter constitutes a valid notice of disagreement to the July 2011 rating decision.  

In a January 2013 rating decision, the RO denied service connection for heart disease, hypertension, alcohol abuse, and cirrhosis of the liver.  Although it appears there is no documentation of a notice of disagreement in the claims file as to these 4 denials, the Veteran was scheduled for a DRO hearing in January 2014 wherein the issues of entitlement to service connection for heart disease, hypertension, alcohol abuse, and cirrhosis of the liver were discussed.  It appears that a notice of disagreement was received in March 2013.  Even though the March 2013 notice of disagreement to the January 2013 rating decision is not in the Veteran's file, it is evident from the January 2014 DRO hearing transcript that a notice of disagreement had been filed in this matter.  Nevertheless, the hearing testimony itself is indicative of disagreement as to those 4 issues.  

Because the notices of disagreement placed the issues in appellate status, these matters must be remanded for the originating agency to issue a statement of the case. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

A Statement of the Case on the issues of entitlement to service connection for heart disease, hypertension, alcohol abuse, and cirrhosis of the liver, as well as the increased rating claim for PTSD, to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the RO/AMC should ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


